Citation Nr: 0119191	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the subject appeal arises out of a January 1999 rating 
decision which granted service connection for PTSD and 
assigned a 30 percent evaluation on the basis of a claim 
submitted in October 1998.  A January 1999 notice of 
disagreement indicated disagreement solely with the 
evaluation assigned for PTSD.  Consequently, the Board finds 
that the only matter for consideration is whether the veteran 
is entitled to a rating in excess of 30 percent from October 
1998.  As the veteran disagreed with the initial rating for 
his disability, the Board will consider entitlement to an 
increased evaluation from the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms in an unexceptional disability picture that were 
productive of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Codes 9400 and 9411 
(2000).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board first notes that the claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A) (VCAA).  There is no 
indication in the record that there are any outstanding 
relevant treatment records from any source that are not 
currently of record.  Moreover, the Board notes that the 
veteran has clearly been placed on notice of the evidence and 
criteria necessary to warrant entitlement to a higher rating 
and that remand for further notice would be an unnecessary 
waste of appellate time and resources.  The Board further 
notes that while the veteran has complained of overall 
increased symptomatology, this has not specifically been 
claimed as having developed since his previous Department of 
Veterans Affairs (VA) PTSD examination in December 1998, and 
thus, remand solely for a more current examination is not 
warranted.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling, in a rating decision of 
January 1999, based on private and VA treatment and 
examination records dated from October 1998.  

VA PTSD examination in October 1997 indicated that while the 
veteran reported being married on two occasions, his second 
marriage had lasted 19 years.  The veteran also had two 
daughters.  The examination was found to reveal negative 
findings, however, it was noted that during the examination 
process, the veteran was continual serious and did not smile.  
It was further noted that although the veteran did not seem 
depressed or anxious, he was very much reserved.

A September 1998 private treatment summary from Dr. M. 
reflects that the veteran reported to Dr. M.'s office 
originally in May 1997 with chronic symptoms of PTSD.  While 
he acknowledged some impairment, he denied any interest in 
treatment.  When he returned a year later in May 1998, he 
reported continuing distress and wanted to consider treatment 
through medication.  He also noted increasing problems with 
motivation and depression.  Dr. M. concluded that the veteran 
remained chronically impaired by PTSD and depression, and 
that he had suffered significant occupational and social 
impairment for years.  Currently, the veteran was found to 
exhibit deficiencies in most areas, such as work, family 
relationships, judgment, thinking and mood.  He was also 
noted to be suspicious of others and that his stoicism and 
denial were deeply entrenched and motivation for treatment 
limited.

VA PTSD examination in December 1998 revealed the veteran's 
report of regular monthly treatment with Dr. M. and that he 
was taking medication.  It was also noted that he was looking 
forward to one of his daughters returning home in a couple of 
weeks from college.  He related difficulty with sleep and bad 
dreams, and that he did not trust anyone very much.  Mental 
status examination revealed some depression and anger that 
had been repressed and denied considerably in the past, but 
that memory and judgment were good.  The impression was 
chronic PTSD with considerable denial, and the veteran was 
assigned a global assessment of functioning (GAF) scale score 
of 70.

At the veteran's hearing before a Member of the Board in May 
2001, the veteran testified that his symptoms had increased 
in severity, and had interfered with his employment and his 
family life (transcript (T.) at p. 2).  The veteran described 
intrusive memories of Vietnam and that he kept a pistol by 
his bed (T. at p. 3).  He also noted that his spouse slept in 
another room because the veteran did not sleep anymore (T. at 
p. 3).  He had missed time from work because of his PTSD and 
had "gone through six section chiefs in the past four 
years" (T. at p. 4).  The veteran denied any close 
relationships outside of the house or his spouse (T. at p. 
5).  The veteran also reported panic attacks at the rate of 
once or twice a week (T. at p. 5).  He further noted that he 
drank constantly for his depression and believed that 
flashbacks were his most significant PTSD symptom (T. at pp. 
6-7).  He noted some suicidal ideation (T. at p. 8).  The 
veteran avoided going to hospitals (T. at p. 8).


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed in 
October 1998, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.

The "new" rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment (September 1998 private 
examination finds deficiencies in these areas but December 
1998 VA examination notes that they continue to be good), the 
record also demonstrates significant sleep impairment, panic 
attacks at the rate of once or twice a week, continuing 
flashbacks, problems with motivation and depression, and 
interference with employment and familial activities.  In 
fact, although examination in October 1997 was not found to 
warrant a diagnosis, the Board observes that the veteran's 
overly stoic and reserved demeanor was noted at that time and 
was later explained by subsequent physicians as indicative of 
considerable repression and denial.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 50 percent, 
giving the veteran the benefit of the doubt regarding the 
existence of some impairment of affect, mood, thinking and 
judgment, the Board finds that the veteran's additional 
symptoms of sleep impairment, panic attacks, lack of 
motivation, depression, employment impairment, and mistrust 
of others are sufficiently representative of the remaining 
criteria to warrant a 50 percent evaluation under the "new" 
criteria.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Clearly, however, the evidence does not constitute 
deficiencies in most areas or total social and industrial 
impairment for a higher rating under the applicable criteria.  
Although the veteran has had some suicidal ideation and there 
has been some inability to establish or maintain close 
relationships, the veteran has demonstrated few, if any, of 
the remaining criteria necessary for a 70 percent evaluation.  
In addition, the veteran has apparently maintained at least 
some level of social interaction as evidenced by his marriage 
of over 19 years and contact with his daughters.  Likewise, 
the veteran's longevity at his current position is not 
consistent with deficiencies in most areas or total 
industrial impairment. 

For a 100 percent rating, the "new" criteria specifically 
require a showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.

Finally, the Board does not find that the veteran's 
psychiatric disability warrants a higher rating under 
38 C.F.R. § 3.321(b).  As to the disability presented, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

